SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE TO Tender Offer Statement Under Section 14(D)(1) or 13(E)(1) of the Securities Exchange Act Of 1934 (Amendment No. 2) Federated Premier Municipal Income Fund (Name of Subject Company (Issuer)) Federated Premier Municipal Income Fund (Name of Filing Person (Issuer)) Preferred Shares of Beneficial Interest, Par Value $0.01 Per Share (Title of Class of Securities) 31423P207 (CUSIP Number of Class of Securities) John W. McGonigle, Esquire Federated Investors Tower 1001 Liberty Avenue Pittsburgh, Pennsylvania 15222-3779 (412) 288-1900 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of the Person(s) Filing Statement) With a Copy to: Jennifer R. Gonzalez, Esq. K&L Gates LLP 1treet, NW Washington, DC20006 Telephone:(202) 778-9000 Calculation of Filing Fee Transaction Valuation AmountofFilingFee $35,112,000 (a) $4,023.84 (b) (a)Calculated as the aggregate maximum purchase price to be paid for 1,463 shares in the offer, based upon a price of 96% of the liquidation preference of $25,000 per share (or $24,000 per share). (b)Calculated at $114.60 per $1,000,000 of the Transaction Valuation. x Check the box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid:$4,023.84 Filing Party:Federated Premier Municipal Income Fund Form or Registration No.:SC TO-I Date Filed:November 9, 2011 ¨ Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: ¨ third party tender offer subject to Rule 14d-1. x issuer tender offer subject to Rule 13e-4. ¨ going-private transaction subject to Rule 13e-3. ¨ amendment to Schedule 13D under Rule 13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer.¨ Schedule TO This Amendment No. 2 hereby amends and supplements the Tender Offer Statement on Schedule TO initially filed by Federated Premier Municipal Income Fund, a Delaware statutory trust (the “Fund”), with the Securities and Exchange Commission (the “Commission”) on November 9, 2011, as amended by Amendment No. 1 to Schedule TO filed with the Commission on December 9, 2011 (as amended hereby, the “Schedule TO”).The Schedule TO relates to the Fund’s offer to purchase for cash up to 100% of its outstanding shares of preferred stock, par value $0.01 per share and a liquidation preference of $25,000 per share, designated Auction Market Preferred Shares, Series A(the “Preferred Stock”) (the “Offer”), upon the terms and subject to the conditions set forth in the Fund’s Offer to Purchase dated November 9, 2011 and the related Letter of Transmittal, as the same may be amended or supplemented, copies of which have been filed as Exhibits (a)(1)(i) and (a)(1)(ii), respectively.Filed herewith as Exhibit (a)(5)(iii) is a copy of the press release issued by the Fund dated December 13, 2011 announcing a waiver of the 70% minimum participation condition and the extension of the Offer to December 20, 2011, and the information contained therein is incorporated herein by reference. Except as amended herein, the information set forth in the Offer to Purchase and the related Letter of Transmittal is incorporated herein by reference with respect to Items 1 through 9 and Item 11 of this Schedule TO. Item 1. Summary Term Sheet The Offer to Purchase, Letter of Transmittal, and Letter to Clients are hereby amended and supplemented by adding the following language thereto: “On December 13, 2011, Federated Premier Municipal Income Fund (NYSE: FMN) and Federated Premier Intermediate Municipal Income Fund (NYSE: FPT) each announced that it has waived the condition that at least 70% of the outstanding auction market preferred shares (AMPS) be tendered.Each fund intends to purchase all AMPS properly tendered and not withdrawn, provided other conditions to its tender offer are met.Each fund has also extended its tender offer to expire on Tuesday, December 20, at 5:00 p.m. EST, unless extended again to a later date.All other terms and conditions of each fund’s tender offer remain unchanged.” A copy of the press release is attached hereto as Exhibit (a)(5)(iii) and is incorporated herein by reference. Item 4. Terms of the Transaction The Offer to Purchase, Letter of Transmittal, and Letter to Clients are hereby amended and supplemented by adding the following language thereto: “On December 13, 2011, Federated Premier Municipal Income Fund (NYSE: FMN) and Federated Premier Intermediate Municipal Income Fund (NYSE: FPT) each announced that it has waived the condition that at least 70% of the outstanding AMPS be tendered.Each fund intends to purchase all AMPS properly tendered and not withdrawn, provided other conditions to its tender offer are met.Each fund has also extended its tender offer to expire on Tuesday, December 20, at 5:00 p.m. EST, unless extended again to a later date.All other terms and conditions of each fund’s tender offer remain unchanged.” A copy of the press release is attached hereto as Exhibit (a)(5)(iii) and is incorporated herein by reference. Item 7. Source and Amount of Funds or Other Consideration The Offer to Purchase, Letter of Transmittal, and Letter to Clients are hereby amended and supplemented by adding the following language thereto: “On December 13, 2011, Federated Premier Municipal Income Fund (NYSE: FMN) and Federated Premier Intermediate Municipal Income Fund (NYSE: FPT) each announced that it has waived the condition that at least 70% of the outstanding AMPS be tendered.Each fund intends to purchase all AMPS properly tendered and not withdrawn, provided other conditions to its tender offer are met.Each fund has also extended its tender offer to expire on Tuesday, December 20, at 5:00 p.m. EST, unless extended again to a later date.All other terms and conditions of each fund’s tender offer remain unchanged.” A copy of the press release is attached hereto as Exhibit (a)(5)(iii) and is incorporated herein by reference. Item 12. Exhibits. Item 12 is hereby amended to add the following exhibit. Exhibit No. Document (a)(5)(iii) Press Release issued by the Fund dated December 13, 2011. Signature After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Federated Premier Municipal Income Fund By: /s/ J. Christopher Donahue Name:J. Christopher Donahue Title:President Dated as of: December 13, 2011 Exhibit Index Exhibit No. Document (a)(1)(i) Offer to Purchase dated November 9, 2011. 1 (a)(1)(ii) Letter of Transmittal (including Guidelines for Certification of Taxpayer Identification Number on Substitute Form W-9). 1 (a)(1)(iii) Notice of Guaranteed Delivery. 1 (a)(1)(iv) Letter to Brokers, Dealers, Commercial Banks, Trust Companies and Other Nominees. 1 (a)(1)(v) Letter to Clients for use by Brokers, Dealers, Commercial Banks, Trust Companies and Other Nominees. 1 (a)(1)(vi) Notice of Withdrawal. 1 (a)(5)(i) Press Release issued by the Fund dated November 9, 2011. 1 (a)(5)(ii) Press Release issued by the Fund dated December 9, 2011. 2 (a)(5)(iii)
